Order entered August 8, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00370-CV

                         IN THE INTEREST OF B.T.G., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-12707-U

                                           ORDER
       In an order dated June 30, 2016, we abated this appeal and ordered the trial court to enter

a single judgment in this case. A supplemental clerk’s record containing the requested judgment

of the trial court has been filed. Accordingly, we REINSTATE this appeal.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE